Title: From Thomas Jefferson to Archibald Stuart, 14 July 1795
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello July 14. 1795.

Having lately had an opportunity of examining our tax law in the new volume of laws lately published, I find lands whereof the taxes have not been paid for three years are liable to have a warrant located on them by any person whatever, without notice to the owner. I am therefore become really uneasy about my Natural bridge tract, and the more so as I have no information from the Commissioner to whom I wrote on the subject. My letter may be the means of setting somebody on the attempt to locate the lands. I must therefore my dear Sir trouble you to get some friend to tender the last three years taxes to the proper person, or to do it for me yourself, and to take a reciept or if refused, an acknolegement of the tender in writing, and also to see that the Commissioners have placed the lands in the land roll if they had got off of it. Surely my letter will be considered as an enlistment of the land. I am with sincere affection Dear Sir Your friend & servt

Th: Jefferson

